Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 1 of 6 PageID #: 28190




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


  NEXSTEP, INC. ,

                                     Plaintiff;

                  V.

                                                      Civil Action No. 19-1031-RGA
   COMCAST CABLE COMMUNICATIONS,

   LLC,

                                     Defendant.



                                        MEMORANDUM OPINION

  Philip A. Rovner, Jonathan A. Choa, POTTER ANDERSON & CORROON, LLP, Wilmington,
  DE; Paul J. Andre, Lisa Kobialka, KRAMER LEVIN NAFTALIS & FRANKEL LLP, Menlo
  Park, CA; Jonathan S. Caplan, Aaron M. Frankel, Marcus A. Colucci, KRAMER LEVIN
  NAFTALIS & FRANKEL LLP, New York, NY.

          Attorneys for Plaintiff.

  Jack B. Blumenfeld, Brian P. Egan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
  Wilmington, DE; William F. Lee, Sarah B. Petty, Kate Saxton, WILMER CUTLER PICKERING
  HALE AND DORR LLP, Boston, MA; Arny Kreiger Wigmore, WILMER CUTLER
  PICKERING HALE AND DORR LLP, Washington, DC; Mary (Mindy) V. Sooter, Nora Q.E.
  Passarnaneck, WILMER CUTLER PICKERING HALE AND DORR LLP, Denver, CO.

          Attorneys for Defendant.




  September 16, 2021
Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 2 of 6 PageID #: 28191




  ~ tISTRlCT JlJDG :

           Before me is the Magistrate Judge ' s Report and Recommendations (D.I. 267) regarding

  Plaintiff's and Defendant's Motions for Summary Judgment and to Exclude Expert Opinions

  (D.I. 196, D.I. 197). I have considered the parties' objections and responses, but only in relation

  to the issues raised concerning the two "trouble-shooting" patents. (D.I. 273 , D.I. 286). For the

  reasons set forth below, I am adopting the Report and Recommendation of the Magistrate Judge

  on all issues except for Mr. Reading's damages opinion. Defendant's motion to exclude Mr.

  Reading' s opinion is granted.

     I.         BACKGROUND

           Plaintiff NexStep filed this lawsuit against Defendant Comcast, alleging infringement of

  several patents relating to personal computing devices and services. The parties cross-moved for

  summary judgment and to exclude the opposing party ' s expert reports. (D.I. 196, 197). The

  Magistrate Judge issued a Report and Recommendation regarding the disposition of those motions.

  (D.I. 267).

     II.        LEGAL ST AND ARD

     A. Standard of Review

           The parties agree that the standard of review for a motion to exclude expert opinions is

  "clearly erroneous or is contrary to law." FED. R. CIV. P. 72(a); (D.I. 273 at 1; D.I. 286 at 3). "A

  Magistrate Judge's order is contrary to law when the magistrate judge has misinterpreted or

  misapplied the applicable law." Masimo Corp. v. Philips Elec. N. Am. Corp., 62 F. Supp. 3d 368,

  388 (D. Del. 2014) (internal citations and quotations omitted).

      B. Daubert



                                                   1
Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 3 of 6 PageID #: 28192



            Federal Rule of Evidence 702 sets out the requirements for expert witness testimony and

  states:

                   A witness who is qualified as an expert by knowledge, skill,
                   experience, training, or education may testify in the form of an
                   opinion or otherwise if: (a) the expert' s scientific, technical, or
                   other specialized knowledge will help the trier of fact to
                   understand the evidence or to determine a fact in issue; (b) the
                   testimony is based on sufficient facts or data; (c) the testimony is
                   the product of reliable principles and methods; and (d) the expert
                   has reliably applied the principles and methods to the facts of the
                   case.

  Fed. R. Evid. 702. The Third Circuit has explained:

                   Rule 702 embodies a trilogy of restrictions on expert testimony:
                   qualification, reliability and fit. Qualification refers to the
                   requirement that the witness possess specialized expertise. We
                   have interpreted this requirement liberally, holding that "a broad
                   range of knowledge, skills, and training qualify an expert."
                   Secondly, the testimony must be reliable; it "must be based on the
                   'methods and procedures of science' rather than on 'subjective
                   belief or unsupported speculation'; the expert must have ' good
                   grounds' for his o[r] her belief. In sum, Daubert holds that an
                   inquiry into the reliability of scientific evidence under Rule 702
                   requires a determination as to its scientific validity." Finally, Rule
                   702 requires that the expert testimony must fit the issues in the
                   case. In other words, the expert' s testimony must be relevant for
                   the purposes of the case and must assist the trier of fact. The
                   Supreme Court explained in Daubert that "Rule 702's
                   ' helpfulness' standard requires a valid scientific connection to the
                   pertinent inquiry as a precondition to admissibility."

                   By means of a so-called "Daubert hearing," the district court acts
                   as a gatekeeper, preventing opinion testimony that does not meet
                   the requirements of qualification, reliability and fit from reaching
                   the jury. See Daubert ("Faced with a proffer of expert scientific
                   testimony, then, the trial judge must determine at the outset,
                   pursuant to Rule 104(a) (of the Federal Rules of Evidence] whether
                   the expert is proposing to testify to (1) scientific knowledge that
                   (2) will assist the trier of fact to understand or determine a fact in
                   issue.").




                                                     2
Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 4 of 6 PageID #: 28193




  Schneider ex rel. Estate ofSchneider v. Fried, 320 F.3d 396, 404-05 (3d Cir. 2003) (footnote

  and internal citations omitted). 1


      III.      DISCUSSION

             Defendant seeks to exclude Mr. Reading' s opinions and testimony regarding damages as

  arbitrary and thus contrary to Federal Circuit precedent. (D.I. 196, D.I. 273 at 4). Plaintiff

  argues that Mr. Reading ' s report is adequately based on the facts of this case. (D.I. 286 at 6).

             In his expert report, Mr. Reading states that the appropriate royalty rate for the Customer

  Troubleshooting Patents is based on Comcast' s cost savings due to reduced service calls and

  truck rolls. (D.I. 216 Ex. V ,r 376). Mr. Reading then notes:

                    Clearly, Comcast would not pay 100% of the cost savings realized from the use of
                    this technology, as it would have no incentive to utilize the technology in that
                    case. It is reasonable to conclude that a 50/50 split of the cost savings would be a
                    reasonable starting point for a negotiation of the sharing of the cost savings. (Id. ,r
                    377).

             Finally, Mr. Reading applies the Georgia-Pacific factors to "determine their effect on the

  50/50 split" (D.I. 214 at 40) and arrives at a royalty rate of 40% after a net downward

  adjustment. (D.I. 216 Ex. V ,r,r 378-79).

             Defendant argues that Mr. Reading' s choice of a 50/50 starting point for a hypothetical

  negotiation is a "rule of thumb" that is "unrelated to the facts." (D.I. 273 at 5 (citing VirnetX

  Inc. v. Cisco Sys., Inc. , 767 F.3d 1308 (Fed. Cir. 2014))). Plaintiff replies that Mr. Reading's

  expert report is based on facts specific to this case. First, both parties would recognize that

  Comcast' s use of the patents would result in cost savings "which would be pure profit to

  Comcast," making Comcast willing to share a high percentage of the cost savings with NexStep.


  1
   The Court of Appeals wrote under an earlier version of Rule 702, but the subsequent
  amendments to it were not intended to make any substantive change.
                                                       3
Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 5 of 6 PageID #: 28194



  (D.I. 214 at 40). Second, Comcast "would need an incentive to use the technology and thus

  would likely agree to a license where it retained a meaningful percentage of the savings." (Id.).

          The Federal Circuit has made it clear that the starting point for a hypothetical negotiation

  must be tied to "the facts of the case at issue."   Uniloc USA Inc. v. Microsoft Corp. , 632 F.3d

  1292, 1315 (Fed. Cir. 2011). Here, the facts offered by Plaintiff could be true of a negotiation

  of cost-savings technology (or anticipated profits) by any two parties, meaning that they are not

  particular to the facts of this case.

          In VirnetX, Inc. v. Cisco Systems, Inc. , the Federal Circuit rejected a 50/50 starting point

  based on the Nash Bargaining Solution "without sufficiently establishing that the premises of the

  theorem actually apply to the facts of the case at hand." 767 F.3d at 1332. Although the

  VirnetX expert opinion estimated royalty rates based on incremental profits, id. at 13 31, the

  VirnetX court's rationale is equally applicable to the cost savings at issue in the present case,

  which Plaintiff has acknowledged to be "pure profit to Comcast." (D.I. 214 at 40). While Mr.

  Reading did not mention the Nash Bargaining Solution, his defense of the use of a 50/50 split as

  "reasonable" without support by facts specific to these parties does not fare any better. (D.I.

  216 Ex.   Z,   132). A "25 percent rule of thumb" was similarly rejected by the Federal Circuit in

  Uniloc, 632 F.3d at 1315.

          It is true that Mr. Reading applies the Georgia Pacific factors to adjust the 50/50 starting

  point, but as the Uniloc court pointed out, "[b ]eginning from a fundamentally flawed premise

  and adjusting it based on legitimate considerations specific to the facts of the case nevertheless

  results in a fundamentally flawed conclusion." Id. at 131 7. 2



  2
    Plaintiff's citation to Gree, Inc. v. Supercell Oy, 2021 WL 514757, at *4-5 (E.D. Tex. Feb. 11 ,
  2021) also falls flat due to the stage of the analysis at which Mr. Reading applied the case-
                                                     4
Case 1:19-cv-01031-RGA-SRF Document 313 Filed 09/16/21 Page 6 of 6 PageID #: 28195




           Because Mr. Reading ' s opinion failed to support a 50/50 starting point with facts specific

  to the case at hand, I will grant Defendant' s Daubert motion with regards to Mr. Reading' s

  damages testimony.

     IV.      CONCLUSION
           An appropriate order will issue.




  specific factors. In Gree, " [a]:fter analyzing the Georgia-Pacific factors, [the expert witness]
  concluded that neither party would have had stronger bargaining power, and thus the parties
  were likely to meet at the midpoint." Id. at *4. In other words, it appears from the opinion that
  the Gree expert analyzed specific factors relating to the case before coming to the conclusion
  that the parties would "split the difference. "
                                                     5
